41 F.3d 493
Tomas ARMENDARIZ;  Rosa C. Armendariz;  Harry Julian Brown,Jr.;  Lance A. Bukouskis, et al., Plaintiffs-Appellees,v.James F. PENMAN;  W.R. Holcomb;  David M. Stachowski;  CecilDillard;  Kenneth J. Henderson, et al.,Defendants-Appellants.Tomas ARMENDARIZ;  Rosa C. Armendariz;  Harry Julian Brown,Jr.;  Lance A. Bukouskis, et al., Plaintiffs-Appellees,v.James F. PENMAN;  W.R. Holcomb;  David M. Stachowski;  CecilDillard;  Kenneth J. Henderson, et al., Defendants,andAl Boughey;  Larry Reed, Defendants-Appellants.Tomas ARMENDARIZ;  Rosa C. Armendariz, Plaintiffs-Appellees,v.James F. PENMAN, Defendant-Appellant.
Nos. 93-55393, 93-55587 and 93-55748.
United States Court of Appeals,Ninth Circuit.
Nov. 25, 1994.

Prior report:  31 F.3d 860.
Before:  WALLACE, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.